DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-13 is withdrawn in view of the newly discovered reference(s) to Good (WO 89/04791 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Good (WO 89/04791 A1).
Regarding claim 1, Coment discloses a foot propulsion mechanism comprising:
a crank arm (68), one end (the end of 68 where 60 is located in Figure 7) of which is pivotally connected to a propulsion axle (60) of a bicycle and another end of which is pivotally connected to a first pivot (128) at one end (the end of 72 where 128 is located in Figure 7) of an auxiliary crank arm; and
a pedal (80) connected to another end (the end of 72 where 82 is located in Figure 7) of said auxiliary crank arm, said pedal being rotatable about an axial centerline (the axial centerline of 82) of a pedal pivot connection (the part of the pedal that engages 82).
Coment does not disclose a pedal tilt limiter coupled to said pedal and configured to limit tilt or rotation of said pedal about said axial centerline.
Good teaches a pedal tilt limiter (any one of the pedal braking mechanisms shown in Figures 4-11) coupled to a pedal (20) and configured to limit tilt or rotation of said pedal about an axial centerline (the axial centerline of 32) for the purpose of providing a pedal assembly that maintain a desired pedal orientation such that a cyclist will be able to engage the pedal without losing time in races and under conditions where the cyclist must move quickly (Page 7 / Line 28 – Page 8 / Line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of Coment to have a pedal tilt limiter coupled to said pedal and configured to limit tilt or rotation of said pedal about said axial centerline for the purpose of providing a pedal assembly that maintain a desired pedal orientation such that a cyclist will be able to engage the pedal without losing time in races and under conditions where the cyclist must move quickly, as taught by Good.
Regarding claim 2, Coment in view of Good discloses that said pedal tilt limiter is located on only one side of said auxiliary crank arm (the pedal tilt limiter of Good is attached to the pedal assembly and the pedal assembly of Coment is located on only one side of the auxiliary crank arm thus meeting the claim limitation).
Regarding claim 4, Coment in view of Good discloses that said pedal tilt limiter is located at a bottom (the location of the pedal on the auxiliary crank arm is viewed as being the bottom) of said auxiliary crank arm underneath said pedal (element 38 of Good is located at the bottom of the pedal assembly thus meeting the claim limitation).
Regarding claim 5, Coment in view of Good discloses that one end (the end of 118 that directly contacts 114) of said pedal tilt limiter is connected to said pedal and another end (the top of 110) of said pedal tilt limiter is connected to said first pivot (the term “connected to” is broad enough to allow for 110 to be viewed as being connected to the first pivot of Coment since the term “connected to” does not require a direct connection between two elements).
Regarding claim 9, Coment in view of Good discloses a shock absorber (118; Good) coupled to said auxiliary crank arm or said pedal.
Regarding claim 10, Coment in view of Good discloses that said pedal tilt limiter comprises said shock absorber (see Figure 8 of Good).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Schofmann (DE 202014006014 U1; see previously provided machine translation).
Regarding claim 6, Coment in view of Good discloses all of the claim limitations, see above, but does not disclose a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm.
Schofmann teaches a reflector (6-9) coupled to a crank arm (2, 3) and arranged to reflect or emit light in a direction towards a leading or a trailing face of said crank arm for the purpose of increasing safety when riding a bicycle (see last sentence of page 2 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of Coment in view of Good to have a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm for the purpose of increasing safety when riding a bicycle, as taught by Schofmann.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Watarai (US 8,689,645 B2).
Regarding claim 7, Coment in view of Good discloses all of the claim limitations, see above, but does not disclose a sensor coupled to said auxiliary crank arm, said sensor comprising a force sensor, a rotational sensor, or a positional sensor.
Watarai teaches a sensor (80) coupled to a crank arm (14), and said sensor comprising a force sensor (80 is a force sensor), a rotational sensor, or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of Coment in view of Good to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Watarai, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Lewis (GB 814128 A).
Regarding claim 8, Coment in view of Good discloses all of the claim limitations, see above, but does not disclose an adjustment member for adjusting a length of said auxiliary crank arm to said pedal.
Lewis teaches an adjustment member (8) for adjusting a length of a crank arm (11, 12) to a pedal (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of Coment in view of Good to have an adjustment member for adjusting a length of said auxiliary crank arm to said pedal, as taught by Lewis, for the purpose of providing a mechanism that allows the user to optimize the length of the crank arm assembly so that the user can determine the optimal stroke length.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Takachi (US 8,777,8004 B2).
Regarding claim 7, Coment in view of Good discloses all of the claim limitations, see above, but does not disclose a sensor coupled to said auxiliary crank arm, said sensor comprising a force sensor, a rotational sensor, or a positional sensor.
Takachi teaches a sensor (96) coupled to a crank arm (116b), and said sensor comprising a force sensor, a rotational sensor (96 is a rotational sensor), or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of Coment in view of Good to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Takachi, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.
Regarding claim 11, Coment in view of Good and further in view of Takachi discloses all of the claim limitations, see above, but does not disclose that said rotational sensor is coupled to an electric motor of the bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle.
Takachi teaches that said rotational sensor is coupled to an electric motor (140, 142) of a bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle (Column 6 / Lines 4-20), and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle (pedaling backwards would not result in forward movement of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of Coment in view of Good and further in view of Takachi to have said rotational sensor be coupled to an electric motor of the bicycle such that if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle, as taught by Takachi, for the purpose of providing a mechanism that aids in the movement of the bicycle thus allowing the user to more easily traverse terrain.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coment (US 5,899,119) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Takachi (US 8,777,8004 B2).
Regarding claim 13, Coment discloses said foot propulsion mechanism is coupled to a bicycle comprising a bicycle frame (24) with a bottom bracket (64) and front (30) and rear (38) wheels each having a center of rotation (the axial centerline of the wheels).
Coment in view of Good does not explicitly disclose that said bottom bracket of the bicycle frame is higher than the center of rotation of the rear wheel of the bicycle.
Florschuetz teaches a bottom bracket (see Figure 4) of a bicycle frame that is higher (see the “50” dimension in Figure 4) than a center of rotation of a rear wheel of the bicycle (see Figure 4) for the purpose of providing greater stability and torsional rigidity (see Page 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom bracket of Coment in view of Good to be higher than the center of rotation of the rear wheel of the bicycle for the purpose of providing greater stability and torsional rigidity, as taught by Florschuetz.
Claims 1, 2, 4, 5, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Good (WO 89/04791 A1).
Regarding claim 1, R. N. Burgedorff discloses a foot propulsion mechanism comprising:
a crank arm (7), one end of which is pivotally connected to a propulsion axle (the part that fits into 6 that each 7 connects) of a bicycle and another end of which is pivotally connected to a first pivot at one end (the part of 12 where 9 is located in Figure 1) of an auxiliary crank arm (12, 13); and
a pedal (17) connected to another end (see Figure 1) of said auxiliary crank arm, said pedal being rotatable about an axial centerline (the axial centerline of 18) of a pedal pivot connection (the part of the pedal that engages 18).
R. N. Burgedorff does not disclose a pedal tilt limiter coupled to said pedal and configured to limit tilt or rotation of said pedal about said axial centerline.
Good teaches a pedal tilt limiter (any one of the pedal braking mechanisms shown in Figures 4-11) coupled to a pedal (20) and configured to limit tilt or rotation of said pedal about an axial centerline (the axial centerline of 32) for the purpose of providing a pedal assembly that maintain a desired pedal orientation such that a cyclist will be able to engage the pedal without losing time in races and under conditions where the cyclist must move quickly (Page 7 / Line 28 – Page 8 / Line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of R. N. Burgedorff to have a pedal tilt limiter coupled to said pedal and configured to limit tilt or rotation of said pedal about said axial centerline for the purpose of providing a pedal assembly that maintain a desired pedal orientation such that a cyclist will be able to engage the pedal without losing time in races and under conditions where the cyclist must move quickly, as taught by Good.
Regarding claim 2, R. N. Burgedorff in view of Good discloses that said pedal tilt limiter is located on only one side of said auxiliary crank arm (the pedal tilt limiter of Good is attached to the pedal assembly and the pedal assembly of R. N. Burgedorff is located on only one side of the auxiliary crank arm thus meeting the claim limitation).
Regarding claim 4, R. N. Burgedorff in view of Good discloses that said pedal tilt limiter is located at a bottom (the location of the pedal on the auxiliary crank arm is viewed as being the bottom) of said auxiliary crank arm underneath said pedal (element 38 of Good is located at the bottom of the pedal assembly thus meeting the claim limitation).
Regarding claim 5, R. N. Burgedorff in view of Good discloses that one end (the end of 118 that directly contacts 114) of said pedal tilt limiter is connected to said pedal and another end (the top of 110) of said pedal tilt limiter is connected to said first pivot (the term “connected to” is broad enough to allow for 110 to be viewed as being connected to the first pivot of R. N. Burgedorff since the term “connected to” does not require a direct connection between two elements).
Regarding claim 9, R. N. Burgedorff in view of Good discloses a shock absorber (118; Good) coupled to said auxiliary crank arm or said pedal.
Regarding claim 10, R. N. Burgedorff in view of Good discloses that said pedal tilt limiter comprises said shock absorber (see Figure 8 of Good).
Regarding claim 12, R. N. Burgedorff discloses a locking member (15) configured to lock and unlock rotation of said auxiliary crank arm about said first pivot.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Schofmann (DE 202014006014 U1; see previously provided machine translation).
Regarding claim 6, R. N. Burgedorff in view of Good discloses all of the claim limitations, see above, but does not disclose a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm.
Schofmann teaches a reflector (6-9) coupled to a crank arm (2, 3) and arranged to reflect or emit light in a direction towards a leading or a trailing face of said crank arm for the purpose of increasing safety when riding a bicycle (see last sentence of page 2 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of R. N. Burgedorff in view of Good to have a reflector or light coupled to said auxiliary crank arm and arranged to reflect or emit light in a direction towards a leading or a trailing face of said auxiliary crank arm for the purpose of increasing safety when riding a bicycle, as taught by Schofmann.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Watarai (US 8,689,645 B2).
Regarding claim 7, R. N. Burgedorff in view of Good discloses all of the claim limitations, see above, but does not disclose a sensor coupled to said auxiliary crank arm, said sensor comprising a force sensor, a rotational sensor, or a positional sensor.
Watarai teaches a sensor (80) coupled to a crank arm (14), and said sensor comprising a force sensor (80 is a force sensor), a rotational sensor, or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of R. N. Burgedorff in view of Good to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Watarai, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Lewis (GB 814128 A).
Regarding claim 8, R. N. Burgedorff in view of Good discloses all of the claim limitations, see above, but does not disclose an adjustment member for adjusting a length of said auxiliary crank arm to said pedal.
Lewis teaches an adjustment member (8) for adjusting a length of a crank arm (11, 12) to a pedal (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of R. N. Burgedorff in view of Good to have an adjustment member for adjusting a length of said auxiliary crank arm to said pedal, as taught by Lewis, for the purpose of providing a mechanism that allows the user to optimize the length of the crank arm assembly so that the user can determine the optimal stroke length.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Takachi (US 8,777,8004 B2).
Regarding claim 7, R. N. Burgedorff in view of Good discloses all of the claim limitations, see above, but does not disclose a sensor coupled to said auxiliary crank arm, said sensor comprising a force sensor, a rotational sensor, or a positional sensor.
Takachi teaches a sensor (96) coupled to a crank arm (116b), and said sensor comprising a force sensor, a rotational sensor (96 is a rotational sensor), or a positional sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary crank arm of R. N. Burgedorff in view of Good to have a sensor coupled to said auxiliary crank arm, and to have said sensor be comprised of a force sensor, a rotational sensor, or a positional sensor, as taught by Takachi, for the purpose of providing a means to allow the rider to know how much force they are applying to the crank arm assembly thus allowing the rider to optimize their desired propulsion.
Regarding claim 11, R. N. Burgedorff in view of Good and further in view of Takachi discloses all of the claim limitations, see above, but does not disclose that said rotational sensor is coupled to an electric motor of the bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle.
Takachi teaches that said rotational sensor is coupled to an electric motor (140, 142) of a bicycle, wherein if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle (Column 6 / Lines 4-20), and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle (pedaling backwards would not result in forward movement of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot propulsion mechanism of R. N. Burgedorff in view of Good and further in view of Takachi to have said rotational sensor be coupled to an electric motor of the bicycle such that if said rotational sensor senses forward tilt of said pedal, said electric motor aids in forward propulsion of the bicycle, and if said rotational sensor senses rearward tilt of said pedal, said electric motor does not aid in forward propulsion of the bicycle, as taught by Takachi, for the purpose of providing a mechanism that aids in the movement of the bicycle thus allowing the user to more easily traverse terrain.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over R. N. Burgedorff (US 1,227,743) in view of Good (WO 89/04791 A1) as applied to claim 1 above, and further in view of Takachi (US 8,777,8004 B2).
Regarding claim 13, R. N. Burgedorff discloses said foot propulsion mechanism is coupled to a bicycle comprising a bicycle frame (5) with a bottom bracket (the structure where the three frame parts of the bicycle meet in Figure 1) and front (the front wheel of the bicycle) and rear (the rear wheel of the bicycle) wheels each having a center of rotation (the axial centerline of the wheels).
R. N. Burgedorff in view of Good does not explicitly disclose that said bottom bracket of the bicycle frame is higher than the center of rotation of the rear wheel of the bicycle.
Florschuetz teaches a bottom bracket (see Figure 4) of a bicycle frame that is higher (see the “50” dimension in Figure 4) than a center of rotation of a rear wheel of the bicycle (see Figure 4) for the purpose of providing greater stability and torsional rigidity (see Page 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom bracket of R. N. Burgedorff in view of Good to be higher than the center of rotation of the rear wheel of the bicycle for the purpose of providing greater stability and torsional rigidity, as taught by Florschuetz.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. (US 10,569,830 B2) discloses a pedal with a locking and unlocking mechanism such that when the pedal is in the locked mode the pedal does not rotate relative to a main driveshaft.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656